Title: To George Washington from John Mitchell, 19 September 1782
From: Mitchell, John
To: Washington, George


                  
                     Dear Sir
                     Philada 19th Septr 1782
                  
                  I had the honor of writing you the 2d Ultimo, informing Your Excellency of my having purchased and forwarded the White & Red Lead to Lund Washington Esqr.  I have since received a letter from Mr Niell of Baltimore that he had received them safe, and wou’d send them on to Alexandria Immediately; the Passage down the Bay was not perfectly safe, as some Refugee Boats had taken several small Craft.
                  when I wrote last I expected to be able to Pass the State money at three for one, but have not been offered more than four for one, therefore have not disposed of it.
                  I have the honor to Inclose your Excellency a State of your Account—I beg leave to assure you that I shall have great pleasure in every opportunity of executing your commands, and will allways do it with that attention which my sincere & respectfull atachment to your Excellency demands.
                  Hope we shall have the pleasure of seeing Mrs Washington here this Winter, we flatter ourselves You will honor this City with your presence for a part of the Winter Season.
                  The unfortunate loss of the Frigate L’Eagle Count de la Touch must have reached Your Excellency in this the money is safe, but the Capt. & crew prisoners of War to the British, he is expected on his Parole to day or Tomorrow, it is expected the British have distory’d the L’Eagle; they tried to get her off, but from the accounts given by the Pillots it was not practable.
                  The Ideas of peace seem to revive a little, but fear it is at some distance.
                  Mrs Mitchell Joins me in most respectfull Compliments & best wishes for your health and preservation—I have the honor to be with the greatest respect Your Excellencys Most Obedt and most huml Servt
                  
                     Jno. Mitchell
                     
                  
                Enclosure
                                    
                     
                        
                           c.19 September 1782
                        
                     
                     His Excellency General Washington in accot with John Mitchell
                     To Cash paid for mending your Excellencys Watch  £0:15:0To Ditto for a Loaf of Sugar for Mrs Washington1To Ditto for two pounds Green Tea3.10To Ditto for repairing Mr Mathews’ Harness wch wasborrow’d for Mrs Washington to go to Camp in1779 & not returned for many months2.18:9To amount of two Tierces Oil                     24:19To Freight of Ditto1.10To amount of 200 White & 100 lead grod in oil47.10To Freight of Ditto   14  £82:16:9By amount of your Old Carriage received fromMr Bringhurst 27:10: Ballance due John Mitchell £55: 6:9
                     
                     Note  I have £27:10 State money wch will not pass for more than four for one.
                     
                  
                  
               